Per Guriam.

The marshal’s return completely ignores the requirements of sections 1321 and 1326 of the Consolidation Act.
The mere mailing of the summons and attachment is ineffectual without posting copies of the same on the door of defendant’s residence; and where such service is made the return must recite the reasons for not making personal service. The summons not having been properly served the court never acquired jurisdiction, and the judgment must he reversed.
Present: Beekmah, P. J., Giegebioh and O’Gobmah, JJ.
Judgment reversed, with costs.